                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

FEREYDUN TABAIAN and AHMAD                               No. 3:18-cv-00326-HZ
ASHRAFZADEH,

                      Plaintiffs,

       v.

INTEL CORPORATION,                                       JUDGMENT

                      Defendant.

HERNANDEZ, District Judge:

       Based on the October 10, 2019 Stipulation of Dismissal, ECF 172,

       IT IS ORDERED AND ADJUDGED that all claims and counterclaims in this action are

dismissed with prejudice.



                              Dated this        day of                           , 2019




                                                  Marco A. Hernandez
                                                  United States District Judge


1 - JUDGMENT
